OFFICE   OF THE   Al-I-ORNEY    GENERAL   OF TEXAS
                                 AUSTIN
GROYER SELLERS
AlTOWJW GCNERAL



Honorable Thomas i. Blanton, Jr.
County Attorney
!sheokalrord county
Albany, Tax.gl,
Dear Sit:                          Opinion No. O-71&3
                                   Rar    Is an Independent School
                                          Dirtriot limit




Prddent   of the School Boar
Ing an opinion on the above
are quoted below:
                                                   h I hats ra-
      0si1ed trm    Lf                           t of the Sohool
                                                001 Dletrlot,ro-
                                                8, which i8 Bali-

                                                 001 Dfstriot i#
                                                  on property owned
                                          ate and County Tqxily A-
                                            lt it you would glv,rme

                       that pips line ooapsnle8 are OOPUBOII
                       the Albany Independent School Dla-
                      d to eooept the 8almrvaluation for

      quaetlsn and moure icr the Tax Colleotor   of this
      Dlatrlot the opinion of the Attarnep hum%1    on thi8
      idantloal qusatlon.W
Hon. %omas   L. 31anton, Jr., psqe 2


          Althouf*hneither ycur letter nor the attaohed let-
ter you reoelved from Ur. Zsbb daflnltely state that the hlbany
Independent School Xstrict itss its own Indepan%ent Tax Assessor
and COlleCtox, we have v~erifledour aasu.qtion that such 18 the
0886 by contacting the offiae of the Dep3rtaent of Education.
Therefore, in answering your que tlon V:Elimit our opinion to
Independent School Zlstrict$ hav*3@ their own Tax ,hssessorand
Colleator and which are nat using either e City or County Tax
Ascresaoror Collector for the purposes of assessing snd oolleot-
lng 1ta taxee.
          The sctual physlaal property of a oo"aon carrier situ-
ated within an Inderendsnt School District Is 8UbjSct  to tax by
such school district the seme as the property of en lndlrldual
or any other corporation prouldbe. The laws of this State make
no diatlnotlon between property owned by oomaon carrier and that
ownsd by an individual for the purposes of tazlnp suoh property.
There 1s a speolel statute however, wlth ruferenoe  to taxing ln-
tangible valuts of bus and freight lines. (Artiole 7105 Vernon's
Aznotated Statutae). This department he8 held in ita Opinion
No. o-6680 that the intangible valuer of 8 oorporatlon 8x0 eub-
jeot to tax by the State but are not sutlj
                                         act to taxation by
Independent Sohool Districts.
          Article 2791 as amended by the Aat8 of the 1945, 49th
            oreates
LegialatlIze,        the ofilce o? A8ssssor and Colleotor of
each Independent Sohool Dis triot. This article outllnea tta
dUtie8 of the As8488or curdColleotor of the Independent Sohool
Dlstriot as followsr
         Vhsre 1s hereby created the oftloe of Assr8-
    eor and Colleator of raoh Independent School District
    whether created by spoolal or general law who shall be
    appointed by the Boerd of ~U8teS.Y  therSOi and acell
    have the same power .snd shall perform the same duties
    with refersnoe to the esaas6ment ati Collection Oi
    tsxss for free sohool pUrpOSSS   as are oonf'arredby
    law upon the cisses8orend collector of taxes in and
    for any lncorporstsd city, town or village, . . .*
          The COW te have passed on the q.uestlonof whether or
not an Independent !&ho01 Dlstrlot Tax Assansor and Collsotor
was llslted in his vslustion to that plsoed upon property wlth-
in the District by the County Tax ~Aaaeseor and Collector. In the
Ron. Thomas L. Blanton, Jr., page 3




case of Blewett v. Rlcharda Independent School District, 240
S.W. 529, the court said8
          "The provisions of law concerning astwaing
     property for taxation in Incorporated citler and
     town@, to wNch provlslon Independent Sahool Dls-
     tr‘lotsare required to oonform, are much leas specllio
     than the provisions of the statutes aoncernlng aaaesa-
     aunt of property for state and county purposes. ThOlW
     la no statute directing when the &asaesment shall be
     made, nor when the Board of Equalization shall meet,
     nor when the roll shall be prepared and approved. All
     the&s matters am left to be regulated by the looal
     authorities."
          In an opinion written by this department on April 28
1920, it was pointed out that 'In Avery v. Cooper, 180 S.W. 734,
the Supreme Court (Opinion by Chief Jurtlce PNlllpa) held
that an Independent Sahool Dlstrlot, having an atmeaaor and
collector of its own, can aaaeas property for purposes of school
taxation at a valuation other than that made tor State and county
purposes." Article 2792a, Vernon’s Annotated Texas Statutes reads
a8 lollowsr
          "lo property shall be assessed ior taxee
     st a valuation greater than its fair market v&w,
     and if there ia no market value. then no greater
     than its extrlnslc value.' Aots 1937, 45th. Leg.
     p. 637, Ch. 312, Par.2.
          We believe tNs the only statute plaolng a limitation
on the value that may be given property awessed in an Independent
School District by its own Independent School District Assessor
and Collector.
          You are advised, therefore, that it is the opinion of
tNa department that the Assessor and Collector of taxea of the
Albany Independent Sohool District Is not llmlted to the valuation
placed on the property within NE district by the State and county
Tax Assessor and Collector.
Hon. Thorns L. Blanton, Jr.,page 4




    Trusting the above ratlsfaotorilpamwers your
lnqulry, we are
                              Very truly yours




                                       A.sslstant
FXDeO:bw